Citation Nr: 0009544	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  97-10 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to a compensable rating for residuals of 
appendectomy.

3. Entitlement to a compensable rating for residuals of cyst 
removal, lower lip.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1982 to March 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In October 1998, the Board denied the veteran's claims of 
entitlement to service connection for cervical pain, 
frostbite of the hands, and frostbite of the feet.  
Additionally, the Board remanded the issues of entitlement to 
service connection for lumbosacral strain as well as 
entitlement to compensable evaluations for appendectomy and 
residuals of cyst removal, lower lip.


FINDINGS OF FACT

1. The evidence of record is silent as to any current 
residuals of an appendectomy.

2. The evidence of record is silent as to any current 
residuals of cyst removal, lower lip.


CONCLUSIONS OF LAW

1. The criteria for a compensable evaluation for residuals of 
cyst removal, lower lip, are not met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.118 (1999).

2. The criteria for a compensable evaluation for residuals of 
an appendectomy are not met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.2, 4.118.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Veterans Appeals (Court) has 
stated that when a claimant is awarded service connection for 
a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claims of entitlement to 
compensable evaluations for residuals of appendectomy and 
residuals of cyst removal, lower lip, are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board finds 
that the facts relevant to these issues have been properly 
developed and that the statutory obligation of VA to assist 
the veteran in the development of these claims has been 
satisfied.  38 U.S.C.A. § 5107(a).

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
from Francisco does not apply where the appellant has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for 
that disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

The Rating Schedule provides that a 10 percent evaluation is 
warranted for superficial, poorly nourished scars with 
repeated ulceration.  38 C.F.R. 4.118, Diagnostic Code 7803 
(1999).  A 10 percent evaluation is warranted for superficial 
scars which are tender and painful on objective 
demonstration.  38 C.F.R. 4.118, Diagnostic Code 7804 (1999).  
Scars may also be evaluated on the basis of any related 
limitation of function of the body part which they affect.  
38 C.F.R. 4.118, Diagnostic Code 7805.

Additionally, the Rating Schedule provides that severe 
disfiguring scars of the head, face or neck, especially those 
which produce a marked and unsightly deformity of the 
eyelids, lips or auricles are rated as 30 percent disabling.  
Moderately disfiguring scars of the head, face or neck are 
rated as 10 percent disabling.  Slightly disfiguring scars 
are assigned a noncompensable rating.  38 C.F.R. 4.118, 
Diagnostic Code 7800.

Review of the claims file reflects that the RO granted 
service connection for residuals of an appendectomy and 
residuals of cyst removal, lower lip, by a November 1996 
rating decision.  This determination was based on service 
medical records which revealed that the veteran had undergone 
an appendectomy in October 1990 and a cyst removal from the 
lower lip in January 1995.  Additionally, inasmuch as the 
evidence showed that the veteran had no further complaints 
and there was no demonstrable tenderness or limited movement 
in the area of either surgical procedure, the RO evaluated 
these disorders as noncompensably disabling based on the 
rating criteria for evaluating a residual scar.  

The veteran was afforded a VA scars examination in May 1999 
where it was observed that the scar on the right lower lip 
was one cm. (centimeter) long and barely visible.  There was 
no deformity of the lip and the scar was described as not 
disfiguring.  The examiner also noted a scar in the midline 
of the abdomen which was 15 cm. long and 1 cm. wide, slightly 
S shaped, and extended from the mid upper abdomen to 
approximately 5 cm. below the umbilicus.  The scar was 
described as well-healed and no incisional hernia was noted.  
The diagnoses included "scars as described, no consultations 
necessary, these are not disabling conditions."  

The Board observes that VA examination reflects that neither 
the lower lip scar nor the appendectomy scar is tender or 
painful.  Additionally, the lower lip is not disfiguring.  
There is no evidence to suggest that either the appendectomy 
or the lower lip scars are ulcerated, adhere to the 
underlying tissue, or limit the body part which is affected.  
Consequently, the criteria for a compensable rating are not 
met for either scar.  A noncompensable evaluation is assigned 
when the required residuals are not demonstrated.  38 C.F.R. 
§ 4.31.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Part 4, whether or not 
they were raised by the appellant with respect to the claims 
referred to above.  See generally Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, the Board finds that those 
sections do not provide a basis upon which to assign a higher 
disability evaluation for residuals associated with the 
veteran's appendectomy or cyst removal, lower lip.

Additionally, as this is an original rating claim as 
contemplated by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999), the Board has considered whether the evaluation 
of the veteran's claims should be divided into stages.  An 
examination of the medical history does not demonstrate that 
dividing the ratings into stages would be appropriate in this 
case.

Finally, the Board has also considered the doctrine of 
benefit of the doubt, but finds that the preponderance of the 
evidence is against the assignment of a compensable rating 
for either scar.  Therefore, the reasonable doubt doctrine is 
not applicable.


ORDER

A compensable rating for residuals of an appendectomy scar is 
denied.

A compensable rating for residuals of cyst removal, lower 
lip, is denied.


REMAND

As noted above, the issue of entitlement to service 
connection for lumbosacral strain was remanded to the RO by 
the Board in October 1998.  Specifically, the Board requested 
that, "[a]fter reviewing the claims file and conducting the 
examination, the designated physician should also provide a 
diagnosis for any current low back disorder and offer an 
opinion as to the degree of probability that there is a 
relationship between any current back disorder and the back 
symptoms noted while the veteran was in military service."  
However, the Board notes that although the May 1999 report of 
VA examination reflects that the examiner noted X-ray 
evidence of minimal degenerative change at L5-S1, the 
examiner provided no comment as to whether the degenerative 
change was related to the low back complaints for which the 
veteran was treated during service.

In this regard, the Board notes that the United States Court 
of Appeals for Veterans Claims (Court) has held that "a 
remand by this Court or the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders.  We hold further that a remand by 
this Court or the Board imposes upon the Secretary of 
Veterans Affairs a concomitant duty to ensure compliance with 
the terms of the remand."  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  In the instant case, it is not clear whether X-
ray findings of minimal degenerative change at L5-S1 are 
related to veteran's the low back complaints during service.  
Therefore, the Board is of the opinion that clarification is 
necessary.  

Additionally, the May 1999 report of VA examination reflects 
that, since his discharge from the military, the veteran has 
been followed by a "family practitioner."  However, private 
treatment records are not available for review.  In this 
regard, the Board notes that, in October 1998 and April 1999, 
the RO requested that the veteran provide information 
pertaining to health care providers from whom he has received 
treatment for his low back.  The veteran did not respond to 
these inquiries.  In light of this remand, the Board finds 
that the veteran should be given another opportunity to 
provide the requested information. 

Accordingly, this case is REMANDED to the RO for the 
following action:

1. The veteran should be asked to 
identify any sources of medical 
treatment for low back problems.  
After obtaining any necessary 
authorization, the RO should obtain 
any medical records, other than those 
now on file, and associate them with 
the claims folder.  The attention of 
the RO is specifically directed to any 
pertinent records available from the 
"family practitioner" noted on the 
May 1999 VA examination report.  

2. The claims folder should be returned 
to the examiner who conducted the May 
1999 VA examination of the spine for 
clarification as to whether the 
minimal degenerative change at L5-S1 
is related to the back symptoms noted 
while the veteran was in military 
service.  The examiner should 
specifically state that the claims 
folder was reviewed, including the 
service medical records.  If and only 
if the original examiner is 
unavailable, then the RO should obtain 
the requested information from another 
appropriately qualified individual.  
The claims folder should be made 
available to this individual.  If 
further examination or clinical tests 
are deemed necessary, then it should 
be accorded to the veteran.

3. After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issue on appeal in 
light of any additional evidence added 
to the records assembled for appellate 
review.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

